Per Curiam.
The plaintiff, an attorney, brought this civil action to recover for legal services rendered to the defendant. He bases his claim both on an express oral agreement and on a quantum meruit for the reasonable value of his services. The defendant denied the existence of an express agreement and filed a counterclaim. The case was heard by a justice of the Superior Court without a jury. He denied the defendant’s counterclaim but entered a judgment which was otherwise unsatisfactory to the plaintiff. The case is before us on the plaintiff’s appeal.
This appeal presents no novel question of fact or of law requiring an extended discussion. The plaintiff has failed to establish that the trial justice’s findings were clearly *724wrong or that he overlooked or misconceived any material evidence on controlling issues, and, therefore, the judgment appealed is affirmed. Meader v. Cosper, 106 R. I. 462, 260 A.2d 716 (1970).
John E. Graham III, Marvin A. Brill, pro se, for plaintiff.
Higgins, Cavanagh & Cooney, Joseph V. Cavanagh, for defendant.
The plaintiff’s appeal is denied and dismissed, and the judgment appealed from is affirmed.
Mr. Chief Justice Roberts did not participate.